United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1878
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Rafael Lepez-Castillo,                   *
                                         *         [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: September 7, 2001

                                Filed: September 12, 2001
                                    ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

      Rafael Lepez-Castillo, a Mexican citizen, appeals the sentence of 77 months
imprisonment and 3 years supervised release imposed on him by the district court1 after
he pleaded guilty to illegal reentry following deportation, in violation of 8 U.S.C. §
1326(a) and (b)(2). On appeal, he argues that the court erroneously concluded it lacked
authority to depart on account of extraordinary cultural assimilation.

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Our review of the sentencing transcript reveals that the district court assumed
without deciding that it had authority to consider the asserted ground for departure.
Because the court then declined to depart as a discretionary matter, we will not review
its decision. See United States v. Orozco-Rodriguez, 220 F.3d 940, 942 (8th Cir.
2000) (district court’s decision not to depart downward is unreviewable so long as
court was aware of its authority to depart).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-